     Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 1 of 42 PageID #: 655

                                                                                                   ~~lED
                                                                                                 NOV~~      2018
                                      UNITED STATES DISTRICT COURT
                                                                                               LJ S DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI                           EASTERN DISTRICT OF MO
                                            EASTERN DIVISION                                        ST. LOUIS


        UNITED STATES OF AMERICA,                         )
                                                          )
                   Plaintiff,                             )
                                                          )
        v.                                                )    No. Sl-4:18-cr-00139-RWS
                                                          )
        WILLIAM DOUGLAS HANING,                           )
                                                         )
                   Defendant.                             )

                                        SUPERSEDING INDICTMENT

              The Grand Jury charges that:

                                                  · Count 1
                                         (Conspiracy: 18 U.S.C. § 1349)

              1.        Beginning sometime prior to July of2007, the exact date being unknown to the

       Grand Jury, and continuing through October of2014, in the Eastern District of Missouri, and

       elsewhere, the defendant,

                                       WILLIAM DOUGLAS HANING,

       did lrnowingly and willfully combine, conspire, confe.derate and agree with others both known

       and unknown to the Grand Jury, to commit various offenses defined in Title 18, United States

       Code, Part 1, Chapter 63, that is:

                        a.      having lrnowingly devised and intending to devise a scheme to defraud,

""     and to o[>tain money and property by means of false and fraudulent pretenses, representations

       and promises, and for the purpose of executing and attempting to execute that scheme, did mail,

       cause to be mailed, cause to be delivered by mail, and deposit and cause to be deposited matters
       r
       and things to be sent and delivered by private and commercial interstate carriers, in violation of

       Title 18, United States Code, Section 1341; and
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 2 of 42 PageID #: 656




                  b.      having knowingly devised and intending to devise a scheme to defraud,

  and to obtain money and property by means of false and fraudulent pretenses, representations

  and promises, and for the purpose of executing that ~cheme, transmit and cause to be transmitted

  by means of wire communication in interstate and foreign commerce, writings, signs, signals,
                                                                           ,.
  pictures and sounds, in violation of Title 18, United States Code, Section 1343.

          2.      The allegations of Paragraphs 1through82 of Counts 2-33 ofthis Indictment are

  re-alleged and incorporated by reference as if fully set forth herein, all in violation of Title 18,

  United States Code, Section 1349 (Title 18, United States Co4e, Sections 1341and1343).

                                           COUNTS2-33
                                    (Wire Fraud: 18.U.S.C. § 1343)

          The Grand Jury further charges:

  I.      INTRODUCTION AND OVERVIEW OF THE ADuLTERATION SCHEME

          At all times material to this Indictment:

          1.      "Adulterated" pet food ingredients and products refer to food in which any

  valuable constituent has been in whole or in part omitted; food in which any substance has been

  substituted wh~lly or in part therefor; and food to which any substance has been added or mixed

  so as to make it appear the food is better or of greater value tlian it is.

  A.      Pet food ingredients and products generally

          2.      Food ingredients and products used in pet foods include chicken meal, chicken

 · meal (low ash), turkey meal, chicken by-product meal, and turkey by-product meal.

          3.      As understood in the feed and pet food industry,

                  a.      chicken meal, chicken meal (low ash), and turkey meal are dry rendered

  poultry products that do not contain feathers? heads, feet, and entrails;

                  b.      chicken by-product meal and turkey by-product meal are dry rendered

                                                      2
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 3 of 42 PageID #: 657



  poultry products that do not contain feathers. Chicken by-product meal and turkey by-product

  meal, however, include parts such as necks, feet, undeveloped eggs, and intestines;

                 c.       blending is the process of mingling or combining two or more ingredients;

                 d.       adding or blending feather meal or by-product meal .or both to chicken

  meal results in the product no longer being chicken meal;

                 e.      · adding or blending feather meal or by-product meal or both to chicken

  meal (low ash) results'in the product no longer being chicken meal (low ash);

                 f.       adding or blending feather meal or by-product meal or both to turkey meal

  results in the product no longer being turkey meal;

                 g.       adding or blending feather meal to chicken by-product meal results in the

  product no longer being chicken by-product'meal;

                 h.       adding or blending feather meal to turkey by-product meal results in the

  product no longer being turkey by-product meal;

                 1.       a blended product consisting of feather meal and chicken by-product meal

  is not chicken meal;

                J.        a blended product consisting of feather meal and chicken by-product meal

  is not chicken meal (low ash);

                 k. '     a blended product consisting of feather meal and chicken by-product meal

  (and/or turkey by-product meal) is not turkey meal;

                 1.       a blended product consisting of feather meal and chicken by-product meal

  is not chicken by-product meal.

        4.       As to the products and ingredients referenced in paragraphs 3.a through




                                                   3
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 4 of 42 PageID #: 658




  3.1, the pet food and feed industry generally made exceptions for trace amounts of expressly

  excluded parts, which occur unavoidably in good manufacturing practices.

          5.     At all relevant times, the pet food industry considered chicken meal, low ash

  chicken meal and turkey meal to be premium products and were typically more expensive to

  purchase than by-product meals.

          6.     The pet food manufacturers used and relied upon Bills of Lading ("BOLs") and
                                  '                                                   \
  Certificates of Analysis ("COAs") to identify ingredients and products shipped and received

  from suppliers.

  B.     Entities

          7.     American By-Products ("ABP") ~as a Texas corporation located in Rosser, Texas

  and Dallas, Texas. ABP was a protein blender for the pet food industry that emphasized

  marketing chicken meal and chicken by-product meal. ABP's blending facility in Rosser, Texas

  ("ABP-Rosser") was not a rendering facility. Instead, ABP-Rosser purchased its raw poultry

  materials from rendering facilities and based its business model on its ability to grind, screen,

  classify, blend, and stabilize animal proteins that needed to be processed. ABP owners and

  shareholders included Defendant William Douglas "Doug" Haning and other Haning family

  members.

         8.      Diversified Ingredients, Inc. ("Diversified Ingredients") is a Missouri corporation

  located in Ballwin, Missouri, within the Eastern District of Missouri. Diversified Ingredients is a

  commodities broker and distributor whose customers include a number of pet food companies

  and manufacturers. From 2008 through 2014 and thereafter, Diversified Ingredients brokered

  and distributed pet food products and ingredients from the facility ill Rosser, Texas.

         9.      Wilbur-Ellis Company ("Wilbur-Elllis") is a California LLC with headquarters in


                                                   4
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 5 of 42 PageID #: 659




  San Francisco, California. Wilbur-Ellis is an international marketer and distributor of

  agriculturaf products, animal feed, and specialty chemicals and ingredients. On or about April

  2011, Wilbur-Ellis purchased the assets of ABP, specifically the blending facility in Rosser,

  Texas. At the time of the acquisition, Wilbur-Ellis identified the role of ABP owner DOUG

  HANING in the operations of ABP-Rosser as follows:

         Doug Haning is the· day to day man on the street. He is in charge of buying and
         selling. He also manages the logistics of the business. -Doug is responsible for all
         ofthe marketing ofproducts and maintains the relationships with the customer and
         supplier base for the business.

         10.     Custom AG Commodities, LLC ("Custom AG") is a Texas company (and-sole-

  proprietorship) established on or about April 2011, with a physicai address in Winnsboro, Texas

  and a mailing address in Sulphur Springs, Texas. ·custom AG served primarily to facilitate

  transactions involving Wilbur-Ellis' newly acquired facility in Rosser, Texas (''WE-Rosser") and

  Diversified Ingredients.

         11.     Pet Food Manufacturer "A" is a pet food manufacturer with a facility in

  Mishawaka, Indiana. Between 2012 and May 2014, Pet Food Manufacturer "A" received

  multiple adulterated shipments from Rosser, Texas, including adulterated shipments falsely

  identified, labeled and branded as chicken meal, chicken meal (low ash), and turkey meal.

         12.     Pet Food Manufacturers "B-1" through "B-6" are pet food manufacturers
                        '
  identified as "co-packers" and "co-manufacturers." Pet Food Manufact1:1fers "B-1" through "B-

  6" contracted with Pet Food Manufacturer "B," a pet food company located in Wilton,

  Connecticut, to manufacture and bag finished pet food products for Pet Food Manufacturer "B."

  These co-manufacturers and co-packers included:

                 a.     Pet Food Manufacturer "B-1" and its facility in Fairview, Kansas;

                b.      Pet Food Manufacturer "B-2" and its facility in Bern, Kansas;

                                                  5
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 6 of 42 PageID #: 660




                  c.     Pet Food Manufacturer "B-3" and its facility in Frontenac, Kansas;

                  d.     Pet Food Manufacturer "B-4" and its facility in Hazle Township,

  Pennsylvania;

                  e.     Pet Food Manufacturer "B-5" and its facilities in Owatonna, Minnesota

  and St. Marys, Ohio; and

                  f.     Pet Food Manufacturer "B-6" and its facility in Perham, Minnesota.

         13.      Between 2012 and May of2014, Pet Food Manufacturer "B-1" through "B-6"

  received multiple adulterated shipments from Rosser, Texas, including adulterated shipments

  falsely identified, labeled and branded as chicken meal, chicken meal (low ash), and turkey meal.

         14.      From 2008 through October 2014, in the Eastern District of Missouri, and

  elsewhere, the defendant,

                                 WILLIAM DOUGLAS HANING,

  and other persons known and unknown to the Grand Jury, devised and intended to devise a

  scheme and artifice to defraud, and to obtain money and property by means of materially false
                         I




  and fraudulent pretenses, representations, and promises, and for the purpose of executing the ""

  scheme to defraud, carried out the.scheme and the conspiracy in the manner and means as

  follows:

  IT.    MANNER AND MEANS OF THE SCHEME AND THE CONSPIRACY

         15.      From at least 2008 and continuing through May of2014, the facility in Rosser,

  Texas, shipped poultry protein products to pet food manufacturers in the United States and

  abroad. As part of a conspiracy and scheme and artifice to defraud, the facility in Rosser, Texas,

  operating under the direction of WILLIAM DOUGLAS HANING (referred to herein as "DOUG

  HANING"), and others, for the purpose of financial gain, regularly produced and shipped


                                                  6
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 7 of 42 PageID #: 661



                                                                 j
  adulterated poultry products and ingredients and misrepresented the products and ingredients.

  While corporate ownership of the Rosser, Texas facility changed over the course of the scheme

  and conspiracy, DOUG HANING, at all relevant times, directed and participated in the scheme

  and conspiracy with others. As part of the scheme and conspiracy and in furtherance of the

  scheme and conspiracy, DOUG HANING, and others, shipped adulterated pet food ingredients

  and products through the Eastern District of Missouri and elsewhere. As part of the scheme and

  conspiracy and in furtherance of the scheme and conspiracy, DOUG HANING, and others,

  shipped adulterated pet food ingredients and products through the Eastern District of Missouri

  that included BOLs and COAs that misrepresented the products and ingredients. As part of the

  scheme and conspiracy, and in furtherance of the scheme and conspiracy, DOUG HANING, and

  others, negotiated and authorized the purchase of raw materials, such as feather meal, utilized in

  adulterated pet food ingredients and products. As part of the scheme and conspiracy, and in

  furtherance of the scheme and conspiracy, 1DOUG HANING, and others, utilized brokers and

  distributors in the Eastern District of Missouri and elsewhere to ship and distribute adulterated

  and misrepresented pet food ingredients and products.

  A.     The role of adulteration and mislabeling/misbranding in the scheme to defraud and
         conspiracy

         16.     From before January 2008 through May of2014, DOUG HANING, and others,

  by and through ABP, Wilbur-Ellis, Diversified Ingredients and/or Custom AG, m~rketed and

  sold chicken meal and low ash chicken meal from Rosser, Texas. However, the product shipped

  from ABP-Rosser and WE-Rosser was an adulterated product that was mislabeled and

  misbranded.

         17.     From May of2011 through May of2014, DOUG HANING, and others, by and

  through Wilbur-Ellis, Diversified Ingredients and/or Custom AG, marketed and sold turkey meal

                                                   7
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 8 of 42 PageID #: 662




  from Rosser, Texas. However, the product shipped from WE-Rosser was an adulterated product

  that
  \
       was mislabeled and misbranded.'

         18.      From before January 2008 through May of 2014, DOUG HANING, and others,

  by and through ABP, Wilbur-Ellis, Diversified Ingredients and/or Custom AG, marketed and
                           ,-



  sold chicken by-product meal from Rosser, Texas. However, the product shipped from ABP-

  Rosser and WE-Rosser was an adulterated product that was mislabeled and misbranded.

         19.      As part of the scheme to defraud and in furtherance of said scheme and the

  conspiracy, DOUG HANING, and others, adulterated and misrepresented ingredients and

  products, and in doing so:

                  a.     omitted and caused to be omitted, in whole or in part, the raw material

  ingredient chicken meal from premium pet food products and ingredients, specifically chicken
                                                                                                      r
  meal and chicken meal (low ash), that was shipped and supplied to pet food companies and

  manufacturers from ABP-Rosser or WE-Rosser;

                  b.     omitted and caused to be omitted, in whole or in part, the raw material

  ingredient turkey meal from premium pet food products and ingredients, specifically turkey

  meal, that was shipped and supplied to pet food companies and manufacturers from ABP-Rosser

  or WE-Rosser;

                  c.     substituted and caused to be substituted, in whole or in part, chicken by-

  product meal for premium pet food products and ingredients, such as chicken meal, chicken meal

  (low ash), and turkey meal, that was shipped and supplied to pet food companies and

  manufacturers from ABP..:Rosser or WE-Rosser;

                  d.     substituted and caused to be substituted~ in whole or in part, a "B-Grade"

  poultry by-product meal (also referred to as chicken bone by-product meal) for premium pet food ·


                                                   8
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 9 of 42 PageID #: 663




  products and ingredients, such as chicken. meal and turkey meal, that was shipped and supplied

  to pet food companies and manufacturers from ABP-Rosser or WE-Rosser;

                 e.      substituted and caused to be substituted, in whole .or in part, turkey by-

  product meal for premium pet food products and ingredients, such as turkey meal, that was

  shipped and supplied to l?et food companies and manufacturers from ABP-Rosser or WE-Rosser;

                 f.      substituted and caused to be substituted, in whole or in part, hydrolyzed

  poultry feathers (also referred to as feather meal) or hydrolyzed feather meal for premium pet

  food products and ingredients, such as chicken meal, chicken meal (low ash), and turkey meal,

  that was shipped and supplied to pet food companies and manufacturers from ABP-Rosser or

  WE-Rosser;

                 g.      mixed and blended and caused to be mixed and blended, chicken by-

  product meal with one or more raw materials to make the products and ingredients shipped and

  supplied to pet food companies and manufacturers from ABP-Rosser or WE-Rosser appear better

  and of greater value than the. product actually was;

                · h.     mixed and blended and caused to be mixed and blended, turkey by-

  product meal with one or more raw materials to make the products and ingredients shipped and

  supplied to pet food companies and manufacturers from ABP-Rosser or WE-Rosser appear better

  and of greater value than the product actually was;

                 i.      mixed and blended and caused to be mixed and blended, a "B-Grade"

  poultry by-product meal (also referred to as chicken bone by-product meal) with one or more

  raw materials to make the products and ingredients shipped and supplied to pet food companies

  and manufacturers from ABP-Rosser or WE-Rosser appear better and of greater value than the
          1




  product actually was; and


                                                   9
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 10 of 42 PageID #: 664




                   J.         mixed and blended and caused to be mixed and blended, hydrolyzed·

   poultry feathers and feather meal with one or more raw materials tb make the products and

   ingredients shipped and supplied to pet food companies and manufacturers from ABP-Rosser or

   WE-Rosser appear better and of greater value than the product actually was.

   B.      Administrative and Regulatory Investigations of ABP-Rosser by the State of Texas

           20.     At all relevant times, the Texas Feed and Fertilizer Control Service ("TFFCS")

   operates under the direction of the Director of the Texas Agricultural Experiment Station ("TX

   Ag Station"). The TX Ag Station is an entity responsible for exercising the powers and
                         ("

   performing the duties assigned to the TFFCS by the Texas Commercial Feed Control Act, Texas
                                 ~




   Agriculture Code (1981), Chapter 141. The Office of the Texas State Chemist ("OTSC") is also

   part of the TFFCS. As a licensed feed facility, ABP-Rosser was regulated by the TFFCS and the

   OTSC. Applicable regulations included prohibitions specific to the adulteration and mislabeling

   of ingredients used in pet foods.



           21.     On or about July 2007, TFFCS investigators inspected the ABP-Rosser facility.

   TFFCS investigators held discussions with the ABP-Rosser Quality Assurance Manager
                                                                  I

   concerning the receipt and u~e of hydrolyzed feather meal in the facility. Specifically, a TFFCS

   Investigator, who had.routinely checked incoming and outgoing ABP-Rosser records, noticed

   that the facility consistently received feather :rq.eal, but had never distributed products containing

   feather meal.

          22.      The Quality Assurance Manager, who at all relevant times reported to ABP

   ownership, including DOUG HANING, indicated to TFFCS investigators that ABP-Rosser used

   feather meal as "a proprietary secret." At that time, the Quality Assurance Manager represented


                                                     10
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 11 of 42 PageID #: 665




   that the feather meal lowered the ash level of the chicken meal, thus providing a higher value

   ingredient, low ash chicken meal, for use in the pet food industry.

           23.    TFFCS Investigators advised the Quality Assurance Manager and one of the ABP

   owners that that practice was unacceptable.

           24.    The TFFCS informed the Quality Assurance Manager and the ABP owner that the

   mixing of two ingredients creates a blended product that ~a:llnot be labeled as an individual

   ingredient. The TFFCS Investigator consulted with the Quality Assurance Manager and assisted

   ABP-Rosser in creating an appropriate blended produd label for the product actually being

   shipped.

           25.    The designated name for the blended product was "ABP Poultry Blend" and the

   ingredients required to appear on the label were "poultry by-product meal" and "hydrolyzed

   poultry feathers." .



           26.    A TFFCS Investigator visited the ABP-Rosser facility again in October 2008.

          27.     The TFFCS Investigator held discussions with the same ABP owner concerning ,

   the continued practice of blending feather meal into other ingredients (without identifying the

   product as a blend or identifying feather meal as an ingredient). The ABP owner stated that the

   practice was no longer occurring. The TFFCS Investigator, however, noted that there were no

  · records of "ABP Poultry Blend" being marketed after the label was created. The TFFCS

   Investigator reiterated to ownership that mixing feather meal into other ingredients was not an
                                     I




   acceptable practice, unless distributed as a blended product and appropriately labeled as a blend

   with the actual ingredient identified on the blend label.

          28.     A TFFCS audit conducted on or about November 4, 2008 confirmed the


                                                    11
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 12 of 42 PageID #: 666




   continued use of feather meal by ABP-Rosser in its products and ingredients.



          29.     On or about May 12, 2010, OTSC auditors and investigators met with DOUG

   HANING and other owners and managers of ABP-Rosser. The OTSC investigators and auditors

  . wanted to discuss an OTSC microscopic evaluation of ABP-Rosser's product(s) as well as an

   OTSC audit report. Both the evaluation and the audit confirmed the continued use of feather

   meal in ABP-Rosser products and the regular distribution of adulterated, misbranded pet food

   products and ingredients. An ABP-Rosser sales manager "alluded to the fact" that customers

   requested ABP-Rosser put feather meal into their product, but wanted it labeled as a single
                           i
   ingredient product such as "chicken meal." In response, the OTSC told the owners and

  ·managers of ABP-Rosser that they should not be involved in deceptive practices.

          30.     DOUG HANING and another manager then provided OTSC investigators access

   to the ABP-Rosser plant for inspection. After inspecting the plant, the investigators concluded

   that ABP-Rosser's routine practice was "that everything that left the facility had feather meal in

   it" and that ABP-Rosser products were adulterated and misbranded.

          31.     After seeing the blending equipment and the amount of feather meal at the ABP-

   Rosser facility, the OTSC investigator "was compelled to stop-sale/seize the low-ash chicken

   meal based on reasonable cause by the agency and the supporting evidence from previous

   microscopic evaluation of the product."

          32.     On or about May 12, 2010, the OTSC ultimately seized 33,720 lbs. (in 18 bulk

   bags) oflow-ash chicken meal. The OTSC also collected samples of other ingredients for

   additional evaluation. The cited grounds for the seizure was "FAILURE TO PROVIDE NON-

   ADULTERATED PRODUCT; IMPROPERLY LABELED (MISBRANDED)."


                                                   12
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 13 of 42 PageID #: 667



                                    '                                                   ~

          33.     On May 17, 2010, ABP-Rosser provided a letter to the Office of the Texas State

   Chemist that stated the following:

          We wanted to submit the following plan to your office regarding use offeather
          meal. We feel that the safest and surest way to eliminate any hydrolyzed feather
          meal being in any product being sold from this plant is to discontinue purchasing
          hydrolyzed feather meal.
          AMERICAN BY-PRODUCTS, INC.
          William Haning

          34.     On June 2, 2010, the OTSC issued its "Report of Analysis for Commercial Feed"

   regarding the sample of ABP-Rosser's LOW ASH CHICKEN MEAL. The OTSC report also

   included the results of a microscopic examination. The report stated: "hydrolyzed and

   unhydrolyzed feathers found in sample (too many to count)." On the basis of the report, ABP-

   Rosser was informed that its "product is considered to be in violation of Qne or more provisions

   of the Texas Commercial Fertilizer Control Act, Chapter 63.142(a)."

          35.     Notwithstanding the above violation and ABP's representation that it would

   discontinue purchasing feather meal, shipping and purchasing records reflect that the Rosser,

   Texas facility continued to receive regular shipments of feather meal after May of2010.
                                     ··,
   C.     Wilbur-Ellis' acquisition of ABP-Rosser

          36.     On or about March 4, .2011, ABP and Wilbur-Ellis executed a "Letter of Intent"

   regarding the acquisition of ABP-Rosser by Wilbur-Ellis.

          37.     Prior to executing the Letter oflntent, Wilbur-Ellis had identified ABP-Rosser's

   customer base as follows:

          Customers. On the sales side of the business, ABP sells 13 different companies
          (all pet food), six ofwhich constitute about 75% of their sales.

          38.     Prior to executing the Letter of Intent, Wilbur-Ellis had identified the possible

   integration of ABP-Rosser as follows:


                                                   13
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 14 of 42 PageID #: 668




          Integration and Management Plan. The Wilbur-Ellis Company logo and
          branding would be promptly initiated however the reporting structure at Rosser,
          TX will remain unchanged for the most part. The Hanings would continue their
          current roles in a post acquisition scenario.

                  The terms of the acquisition as reflected in the Letter of Intent

          39.     The March 4, 2011 Letter of Intent included the following provisions and terms:

                  a.      Buyer would acquire all assets of the Seller relating to the production,

   blending, distribution, and sale ofproteins, fats and oils to the pet food, aquaculture and

   livestock industries (the "Business');

                  b.      The purchase price of the Assets, including working capital, would be (i)

   Sixteen Million Dollars ($16, 000, 000), adjusted to reflect the difference between the Business'

   average Net Working Capital over the past year, and the Business' Net Working Capital at the

   date of closing; plus (ii) up to Nine Million Dollars ($9, 000, 000) in one or more Deferred

  -Payments as described below;

                  c.      $9,000,000 of the purchase price would be paid over the three years

   following closing, based on achievement of certain operating performance goals for the business

   following closing;

                  d.     Employment and Noncompetition Agreements., As a condition to Buyer's
                                                                          '   .
   obligation to purchase the Assets and in consideration of the payment of the Purchase Price to

   Seller, (i) Seller and its shareholders shall enter into Noncompetition Agr€fements with Buyer

   wherein they would agree not to compete in the pet food, aquaculture or livestock industries, or

   to solicit customers or employees of the Business, for a period offive (5) years following the

   closing, except for the following Employment Agreements.
                                                                                                       r
                   DOUG HANING's employment agreement with Wilbur-Ellis

          40.     As part of the acquisition, DOUG HANING entered into an employment

                                                   14
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 15 of 42 PageID #: 669




   agreement with Wilbur-Ellis.

          41.     The provisions of the EMPLOYMENT AGREEMENT included the following:

                  a.       THIS AGREEMENT is made as ofApril 3 0, 2011 (the "Effective Date")

   by and between Wilbur-Ellis Company, a California corporation (the "Employer"), and William

   D. (Doug) Haning (the "Employee'').

                  b.       The Employee is one of the shareholders ofABP and is experienced in the

   Business.

                  c.       Agreement (or Employment. Subject to the closing-of the transactions

   contemplated by the APA and this Agreement's terms and conditions, the Employer engages the

   Employee, a.nd the Employee accepts employment as Operations Manager of the Employer's

   Rosser, Texas branch.

          42.     The asset purchase proceeded under the terms set forth above and included both the

   deferred payment incentive and an employment agreement as to DOUG HANING.

          43.     Thus, in addition to-a salary and any applicable bonus, DOUG HANING and his

   family would be entitled to one or more deferred payments in an amount up to $9,000,000 if

   WE-Rosser's profitability remained consistent. with the profitability of ABP-Rosser and met the

   yearly earn-out targets projected by Wilbur-Ellis.

   D.     The scheme to defraud and conspiracy as carried out after the acquisition of ABP
          by Wilbur-Ellis

          44.     DOUG HANING, and others, by and through Wilbur-Ellis, Custom AG and/or

   Diversified Ingredients, marketed and sold single-ingredient premium pet food ingredients and

   products, including chicken meal, chicken meal (low ash), and turkey meal, knowing the product

   shipped would be, and in fact was, adulterated arid misrepresented to the recipient.

          45.     As part of the conspiracy and scheme to defraud, DOUG HANING, and others,

                                                   15
     Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 16 of 42 PageID #: 670




        used one or more third parties who accepted contracts, purchase orders, invoices and other

        written communications from WE-Rosser identifying WE-Rosser products as blends, but

        provided WE-Rosser shipping documents, such as BOLs and COAs, that did not identify the

        WE-Rosser products as blends. In tun:i'., as part of the scheme to defraud and the conspiracy,

        DOUG HANING, and others, would use single-ingredient BOLs and COAs with shipments

        known to be blends.

               46.     The products and ingredients DOUG HANING, and others, shipped and caused to

        be shipped from WE-Rosser were blended and adulterated by:

                       a.     Adding, using and/or blending feathers and feather meal to the shipped

        product and ingredient when it was to be exclusive of feathers;
                                                                    I
                       b.     Adding, using and/or blending by-product meal to the shipped product and

        ingredient when it was to be exclusive of by-product;

                       c.     Adding, using and and/or blending chicken protein products to the shipped

        product and ingredient when it .Was to be a turkey protein product.
                                                                                        '
               47.     The products and ingredients DOUG HANING, and others, shipped and caused to

        be shipped from the facility in Rosser, Texas, were mislabeled and misbranded and thus, such

        products and 1?gredients were misrepresented to the recipient. Documents associated with the \

        shipment, such as a BOL or COA, identified the shipped product as a single ingredient product

        when, in fact, it was a blend. Typically, the blend formula for products shipped as chicken meal

        and chicken meal (low ash) was a blend of chicken by-product meal and feather meal (but not

        chicken meal). T)rpically, the blend formula for products shipped as turkey nieal was a blend

        that included by-product meals and feather meal. Based on the cost of goods sold, blend

        formulas utilized in furtherance of the fraud and conspiracy ensured that a profit margin would


                                                        16



)\
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 17 of 42 PageID #: 671




   be realized because the blended product was sold at the premium market price as if it were a

   single ingredient product.

           48.     The raw ingredients purchased by WE-Rosser and used in the blended product
                                          "'
   were generally cheaper than the single-ingredient, premium products identified on shipping

   documents.

           49.     Generally, the raw ingredients used in the ·blended product were readily available
                                                                                                     )

   to WE-Rosser from its suppliers in comparison to single-ingredient, premium products such as

   chicken meal and turkey meal. Thus, WE-Rosser realized a significant profit on adulterated

   shipments. Because WE-Rosser blended cheaper and more readily available raw ingredients,
                                      !

   WE-Rosser alsp had the ability to enter into high volume,.long-term agreements and contracts

   confident they would have a predictable supply of raw materials. Moreover, the concealment of

   its blending practices afford~d WE-Rosser the ability to manipulate blend formulas based upon

   market circumstances and profit objectives.
                                                                                                 /

           50.    In addition, over the course of the scheme and conspiracy, c,ertain pet food

   manufacturers, including Pet Food Manufacturer "A" and Pet Food Manufacturer "B," had

   emerged in the pet food market and built their business model by marketing their products as free

   of certain ingredients.

          51.     DOUG HANING, and others, knew that certain pet food manufacturers were not

   in the market for products or ingredients typically used in the blended products shipped from WE-

   Rosser, such as feather meal and poultry by-products.

          52.     By avoiding the identification of the product·as a blend in the associated shipping

   documents, including BOLs and COAs, DOUG HANING, and others, were able to conceal the

   actual ingredients contained in the products shipped, such as feather meal and by-products, and


                                                   17
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 18 of 42 PageID #: 672




   secure, maintain, and grow business that would otherwise have been unavailable.

             53.   Because shipped WE-Rosser products were not identified as a blend and because

   the actual ingredients were concealed, the recipients of WE-Rosser products (including Pet Food

   Manufacturer "A" and Pet Food Manufacturers "B-1" through "B-6") accepted shipments they

   would not have otherwise accepted but for the fraud.

             54.   illtimately, pet food manufacturers, including Pet Food Manufacturer "A" and Pet

   Food Manufacturer "B," ended up paying the market price for a premium, single-ingredient

   product, such as chicken meal, chicken meal (low ash), or turkey meal, when they actually

   received a blended product comprised of non-premium ingredients.

   E.        The introduction of Custom AG as a straw broker in furtherance of the conspiracy
             and scheme to defraud

             55.   Prior to April 2011, Custom AG was not in existence as an entity recognized by

   the State of Texas. Prior to April 2011, neither Custom AG nor Custom A G's nominal owner,

   had contracted with ABP or Diversified Ingredients. Prior to April 2011, neither Custom AG nor

   Custom A G's nominal owner, had brokered or otherwise bought or sold animal protein products

   for pet food companies.

             56.   Custom AG was not identified as a customer of ABP until May 1, 2011, when it

   was added to the original custom~r list.

             57.   As of April 30, 2011, Custom AG was not in Diversified Ingredients' system as a

   seller.

             58.   On or about July 2011, Custom AG identified only two trade references in support

   of,obtaining a line of credit with Wilbur-Ellis. The identified trade references were ABP and

   Diversified Ingredients.

             59.   At all times material, the nominal owner of Custom AG was an associate of

                                                  18
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 19 of 42 PageID #: 673




   DOUG HANING, and DOUG HANING shared in the profits of Custom AG. At all times

   material, DOUG HANING, in whole or part, directed the buying and selling decisfons, as well as

   the operations of Custom AG. DOUG HANING purposely concealed his interest in Custom AG

   from others.

          60.     fu furtherance of the scheme to defraud and the conspiracy, and as a result of the

   execution of the scheme to defraud, in 2012, 2013, and the first two quarters of 2014, Custom

   AG constituted the single largest purchaser of WE-Rosser products by sales and volume. Any

   products Custom AG bought from WE-Rosser during this time frame were sold to Diversified

   Ingredients. Pet Food Manufacturer "B-1" through "B-6" received adulterated shipments arising

   from initial purchases involving Custom AG and Diversified Ingredients. Pet Food

   Manufacturer "A" received adulterated shipments arising from initial purchases involving

   Custom AG and Diversified Ingredients.

          61.     Most, if not all, products from WE-Rosser involving Custom AG were blended

   and adulterated when shipped. Most, if not all, products from WE-Rosser involving Custom AG

   were shipped from WE-Rosser with BO Ls and/or COAs that misrepresented the product as a

   single ingredient, premium product.

   F.     The use of Diversified Ingredients' BOLs and COAs in furtherance of the scheme to
          defraud and conspiracy

          62.     Pet Food Manufacturer "B" was a Diversified Ingredients' customer. On behalf

   of Pet Food Manufacturer "B/' Diversified Ingredients contracted with carriers to ship products

   and ingredients from WE-Rosser to Pet Food Manufacturers "B-1" through "B-6."

          63.     Pet Food Manufacturer-''A" was also a DiveJsified Ingredients' customer. On

   behalf of Pet Food Manufacturer "A," Diversified Ingredients contracted with carriers to ship

   certain products and ingredients from WE-Rosser to Pet Food Manufacturer "A."

                                                   19
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 20 of 42 PageID #: 674




          64.     Diversified Ingredients, however~ did not directly purchase from Wilbur-Ellis the

   products and ingredients shipped from WE-Rosser to Pet Food Manufacturers "B-1" through "B-

   6." Diversified Ingredients also did not directly purchase from Wilbur-Ellis certain products and
              \

   ingredients shipped to Pet Food Manufacturer "B-1" through "B-6."

          65.     Instead, such products and ingredients involved initial paper transactions and

   sales with Custom AG. In the paperwork with Custom AG, Wilbur-Ellis referred to certain

   product purchased by Custom AG from WE-Rosser as a blend. The purchase orders and

   invoices between Custom AG and Diversified Ingredients also referred to certain WE-Rosser

   products as a "blend," such as "chicken meal blend," "chicken meal blend low ash" and "turkey

   meal blend."

          66.     While certain exchanged papen:Vork identified products as a blend, Diversified

   Ingredients provided BOLs and COAs to WE-Rosser that did not identify the product as a blend.

   Instead, the shipping doc~ents that traveled with the product, including BOLs and COAs, used

   the single-ingredient names, i.e., chicken meal, chicken meal low ash, and turkey meal.

          67.     While WE-Rosser created and maintained their own internal documents that

   identified the shipped products as blended products, DOUG HANING, and others, used shipping

   documents provided by Diversified Ingredients knowing that the use of those documents would

   misrepresent what was actually being shipped from WE-Rosser.

          68.     DOUG HANING, and others, agreed to use, and did, in fact, use the BOLs and

   COAs provided by Diversified Ingredients with shipments of blended products knowing that

   WE-Rosser was shipping a blended product and that the ingredients involved in the blend,

   specifically by-products and feather meal, were to be e?'-cluded from the product identified and

   shipped.


                                                   20
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 21 of 42 PageID #: 675




   G.         Direct sales of adulterated and mislabeled products and ingredients from WE-
              Rosser

              69.   WILBUR-ELLIS sold products and ingredients for use in pet food products.

   Those sales mcluded direct sales by WILBUR-ELLIS to pet food companies and manufacturers.

              70.   In addition to the sales and shipments identified above involving Custom AG

   and/or Diversified Ingredients, WILBUR-ELLIS directly marketed and sold products and

   ingredients to pet food manufactyrers, including Pet Food Manufacturer "A," that were shipped

   from WE-Rosser.

              71.   As part of the scheme and in furtherance of the scheme and conspiracy, DOUG

   HANING, and others, caused WE-Rosser to ship adulterated and mislabeled products and

   ingredients, including chicken meal (low ash), that Pet Food Manufacturer "A" purchased

   directly from WILBUR-ELLIS.

   ID.        USE OF THE MAIL AND COMMERCIAL INTERSTATE CARRIERS IN
              FURTHERANCE OF THE SCHEME TO DEFRAUD AND THE CONSPIRACY

              72.   On or about the dates listed below, within the Eastern District of Missouri, and

   elsewhere, for the, purpose of executing and attempting to execute the scheme to defraud, and in

   furtherance of the conspiracy DOUG HANING, and others known and unknown to the Grand

   Jury, did mail, caused to be mailed, and caused to be delivered by mail matters and things, to wit,

   checks and payments, and did deposit and caused to be deposited matters and things, to wit,

   checks, BO Ls, COAs, and products to be sent and delivered by private and commercial interstate

   carrier:

    Date                          Check no.
         ~~~~~~~~-t--~~~------,-~~~~--+---~~~~~~~~~~~-;



    February 8, 2013              0099873
    October 3, 2013               0108688
    February 20, 2014             0113938
    March 26, 2014                0115207


                                                    21
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 22 of 42 PageID #: 676




    Date                           BOL no. for                Destination
                                   adulterated shi ment
    March 21, 2014                 39277                      Mishawaka, IN
    April 4, 2014                  39372                      Mishawaka, IN
    April 29, 2014                 39586                      Mishawaka, IN

   IV.     USE OF INTERSTATE WIRES IN FURTHERANCE OF THE SCHEME TO
           DEFRAUD AND THE CONSPIRACY

           73.    In furtherance of the scheme and the conspiracy, and for the purpose ofexecuting

   the- aforementioned scheme and artifice to defraud, and attempting to do so, DOUG HANING,

   and others, did knowingly transmit and cause to be transmitte~, by means of wire, radio, and

   television communication, writings, signals, pictures, and sounds in interstate and foreign

   commerce for the purposes of executing such scheme and art~fice, as set forth below:

                  a.         Emails to and from the Eastern District of Missouri and elsewhere and to

   and from Rosser, Texas, including emails that included and/or pertained to:

                        1.          contraCts, purchase orders and agreements for WE-Rosser
                                                                            I

   products;

                       11.          BOLs and COAs for shipments of WE-Rosser products;

                       m.           shipping schedules for WE-Rosser products; and

                       iv.          invoices for products shipped from WE-Rosser.

                  b.         Additional emails sent as part of the scheme and in furtherance of the

   scheme included:

                        i.          on or about February 2009, an email was sent from the Eastern

   District of Missouri to a Georgia-based customer of Diversified Ingredients and recipient of a

   poultry product from ABP-Rosser. The email included an attachment identified as "Diversified

   Statement" consisting of a letter from ABP-Rosser provided to Diversified Ingredients by DOUG

   HANING. The email states, in part: This is a letter that [a Diversified Ingredient employee]
                                                     22
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 23 of 42 PageID #: 677




   requested from American Byproducts in an effort to get something from them that indicates that

   they did not adulterate the product or put any feathers into it.

                        ii.       On or about June 19, 2012, an email was sent from a Wilbur-Ellis

   inventory specialist that describes the raw material formula used at WE-Rosser. The email was

   subsequently forwarded to WE-Rosser in Texas. The email states: For Regular loads our blend

   is 25%Feather Meal, 25%PBM (Hole 1) and 50%PBM (Bin 2); andfor Low Ash loads the

   blend is 25% Feather Meal and 75% (Bin 2).

                       111.       On or about October 16, 2012, an email was sent from a Wilbur-

   Ellis employee to another Wilbur-Ellis employee. The email states: Doug asked me to provide

   you with the following information: On the turkey meal contract with DI, our margin for bulk

   loads is around 20%. On the low ash chicken meal contract, our margin has be~n 18.09%for a

   low and 45.14%for a high. The usual margin
                                           _,
                                              is around 30%.

                       1v.        On or about October 18, 2012, an email was sent from a Wilbur-

   Ellis inventory specialist to DOUG HANING, and others. The email states:

                          Doug, we are trying to use the cost associated with the physical products
                          that are used. That being said, we have run out ofB grade product and
                          are forced to use more A grade and less Feather meal in order to make
                          regular chicken meal loads. This has caused the cost to jump significantly
                          and thus has affected the margins accordingly.

                          Previously, we were using a blend for Regular loads of
                          Feather - 29%
                          A grade-42%
                          B grade-29%

                          Since we have run out ofB Grade the blend had to be changed to:

                          Feather-14%
                          A grade-86%

                          Thus the increase in cost and decrease in Margin.


                                                    23
    Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 24 of 42 PageID #: 678




                            v.           On or about February 20, 2013, emails were exchanged to and

       from Rosser, Texas, and Ballwin, Missouri, regarding products referred to by the WE-Rosser

       Quality Assurance Manager as "Turkey Meal Blend," "Chicken Meal Blend," and "Low Ash

       Chicken Meal Blend" and the agreed to use of a COA form that did not identify the product as a
                                                                                  \

       "blend" and would match the BOL being used for ·shipments.

                            vi.          On or about March 14, 2014, an email communication from a

       Wilbur-Ellis employee in the State of Washington to DOUG HANING in Texas which stated:

       Doug, I noticed we are shipping a blend ofPBM and Feather to [Pet food Manufacturer "A"}

       against a chicken meal contract?

              74.      Adulterated and misrepresented shipments occilrred on a weekly, if not daily,

       basis from WE-Rosser. Those adulterated and misrepresented shipment13 included the following:

                       a.         On or about January 2, 2014, a shipment, with an approximate weight of

       48,340 pounds, from Rosser, Texas, of an animal protein product and ingredient for pet food

       which was falsely labeled as "Chicken Meal," when in fact the product and ingredient was not
(



       the premium pet food product and ingredient chicken meal but an adulterated mix and blend of

       hydrolyzed poultry feathers, poultry by-product meal and chicken by-product meal that omitted

       chicken meal;

                       b.        On or about March 21, 2014, a shipment, with an approximate weight of

       50,200 pounds, from Rosser, Texas, of an animal protein product and ingredient for pet food

       which was falsely labeled as "Turkey Meal," when in fact the product and ingredient was not the

       premium pet food product and ingredient turkey meal but an adulterated mix ana blend of

       hydrolyzed poultry feathers, chicken bone by-product meal, chicken by-product meal and turkey

       by-product meal that omitted turkey meal;


                                                         24
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 25 of 42 PageID #: 679




                  c.      On or about March 21, 2014, a shipment, wi.th an approximate weight of

   50,840 pounds, from Rosser, Texas, transported through the Eastern District of Missouri, of an

   animal protein product and ingre~ient for pet food which was falsely labeled as "Chicken Meal_

   (Low Ash)," when in fact the product and ingredient was not the premium pet food product and

   ingredient chicken meal but an adulterated mix and blend of hydrolyzed poultry feathers and

   chicken by-product meal that omitted chicken meal; and

                  d.      On or about April 4, 2014, a shipment, with an approximate weight of

   50,080 pounds, from Rosser, Texas, ;transported through the Eastern District of Missouri, of an

   animal protein product and ingredient for pet food which was falsely labeled as "Chicken Meal

   (Low Ash)," when in fact the product and ingredient was not the premium pet food product and

   ingredient chicken meal but an adulterated mix and blend of hydrolyzed poultry feathers and

   chicken by-product meal that omitted chicken meal.

   V.     DOUG HANING'S GAIN FROM THE SCHEME TO DEFRAUD AND
          CONSPIRACY

          7 5.     In furtherance of the scheme to defraud and conspiracy in execution of the same,

   DOUG HANING realized a financial gain from the practice of blending and adulteration.

          76.     As a blending facility, the profit to be gained by buying a raw material, such as

   chicken meal, at market price from a raw material supplier/renderer and then selling essentially

   the same product at market price would be minimal.

          77.     By contrast, the profit margin associated with buying readily available, non-

   premium products, such as chicken by-product meal and feather meal, and then blending those

   raw materials together and selling the blended product at a price associated with less-readily

   available, premium products would be and, in fact, was significant.

          78.     Thus, the adulteration and misrepresentations made WE-Rosser profitable over
                                                                                                    )

                                                   25
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 26 of 42 PageID #: 680




   the course of the scheme to defraud and triggered the deferred payment or "earn-out" provisions

   agreed to as part of the sale of ABP-Rosser.

          79.       The deferred payment "earn-out" targets for WE-Rosser would not have been

   satisfied absent the margins and profits fraudulently created and realized through the practice of

   adulteration and ·mislabeling/misbranding.

          80.       On or about February 28, 2013, as a result o~the scheme and the conspiracy, a

   wire transfer in the amount of $4,608,414 was sent reflecting a deferred payment for the benefit

   of DOUG HANING, and others, pursuant to the terms of the earn-out agreement.

          81.       On or about March 24, 2014, as a result of the scheme and the conspiracy, a wire

   transfer in the amount of $4,391,586 was sent reflecting a deferred payment for the benefit of

   DOUG HANING, and others, pursuant to the terms of the earn-out agreement.

          82.       In addition, between July 2011, and May 2014, DOUG HANING received cash

   and other indirect payments from Custom AG derived from the sales of WE-Rosser products that

   were adulterated and misi:_epresented when shipped. Those indirect payments included the

   following checks payable to a DOUG HANING family member from Custom AG:
                                         J



                    a.     Custom AG Commodities check dated January 23, 2012 in the amount of

   $5,050.00; and

                  b.       Custom AG Commodities check dated on or about April 11, 2014 in the

   amount of $19,200.00.

                                             Use of the Wires

          83.     On or about the dates specified as to each count below, in the Eastern District of

   Missouri and elsewhere, for the purpose of executing the aforesaid scheme and artifice to

   defraud, and attempting to do so,


                                                   26
    Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 27 of 42 PageID #: 681




                                     WILLIAM DOUGLAS HANING,
(
       did lmowingly transmit and cause to be transmitted, by means of wii:e, radio, and television

       communication, writings, signals, pictures, and sounds in interstate and foreign commerce for the

       purposes of executing such scheme and artifice, as set forth below:

       Count Approximate Date          Type of Wire         Subject of Wire Communication
                                       Communication
       2       February 20, 2013       email                Diversified Certificate of Analysis.doc
       3       February 28, 2013       email                Schedule week of 3114
       4       March 6, 2013           email                BOLCAC2155
       5       March 6, 2013           email                CAC2162
       6       March 6, 2013           email                CAC4046
       7       March 6, 2013           email                CAC4047
       8       March 6, 2013           email                CAC4045
       9       March 6, 2013           email                CAC2153
       10      March 7, 2013           email                BOLCAC2157
       11      March 7, 2013           email                BOL CA.C2151
       12      March 7, 2013           email                Revised schedule for week of3/4/13
       13      March 7, 2013           email                CAC3062
       14      May31,2013              email                Rosser Schedule
       15      June 27, 2013           email                FW: questionnaire signed
       16      July 12, 2013           email                FW: Schedule we'ek of7-15-13
       17      July 24, 2013           email                FW: REVISED SCHEDULE week of 7-22
       18      August 1, 2013          email                Schedule for week of 8-6-13
       19      August 21, 2013 ·       email                RE: Mishawaka turkey meal
       20      September 12, 2013      email                COA 9/11/2013
       21      December 3, 2013        email                weights and ETAs
       22      December 5, 2013        email                FW: Updated schedule week of 12/9
                                                                                       -
       23      December 13, 2013       email                weights and ETAs
       24      January 2, 2014         email                weights and ETAs
       25      January 14, 2014        email                FW: Revised SCHEDULE WEEK OF 1/13
       26                s:
               February 2014           email                INVOICES FROM WILBUR ELLIS
       27      March 19, 2014          email                weights and ETAs ·
       28      April 15, 2014          email                weights and ETAs
       29      April 23, 2014          email                BOLCAC2212
       30      April 28, 2014          email                weights and ETAs
       31      April 29, 2014          email                BOL CAC2240 ADD ON FOR FRIDAY
       32      April 29, 2014          email                NOID
       33      May 8, 2014             email                Qs on By Products·


              All in violation of Title 18, United States Code, Sections 1343 and 2.
                                                      27
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 28 of 42 PageID #: 682




                                            COUNTS 34-42
                                     (Mail Fraud: 18 U.S.C. § 1341)

   The Grand Jury further charges:

           1.     The allegations of Paragraphs 1-13; 15-72; 73b; 74-82 of Counts 2-33 are

   incorporated by reference as if fully set forth herein.

          2.      From 2011 through October 2014, DOUG HANING, as a marketer and.manager

   for WE-Rosser, agreed to sell WE-Rosser products to Custom AG, a straw broker that DOUG

   HANING directed and controlled. As part of the scheme and in furtherance of the scheme,

   DOUG HANING concealed his relationship with Custom AG from his employer and others and

   misrepresented his involvement with Custom AG and the financial benefit he and others

   personally received from Custom AG.

          3.      On or about the dates specified as to each count below, in the Eastern District of

   Missouri and elsewhere,

                                   WILLIAM DOUGLAS HANING,

   the defendant herein, and ~thers persons known and unknown to the Grand Jury, having devised

   and intending to devise a scheme and artifice to defraud, and to obtain money and property by

   means of materially false and fraudulent pretenses, representations, and promises, and for the

   purpose of executing this scheme to defraud and in attempting to do so, did knowingly cause to

   be sent and delivered by mail from the Eastern District of Missouri: checks drawn on an account

   in the name of Diversified Ingi;edients, account no. xxx7479, with Eagle Bank and Trust, Arnold,

   Missouri, payable to Custom AG Commodities, in the,amounts specified as to each count below,

   from Missouri to Texas, with such checks representing payments for the purchase of pet food




                                                    .28
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 29 of 42 PageID #: 683




   ingredients and products shipped from Rosser, Texas, as part of the scheme and artifice to

   defraud.

    Count       Date Of mailing         Check no.          Amount              Destination
                (between on or
                about)
    34          1/16/14 - 1/23/14       0112650            $663,540.75         Sulphur Springs, TX
    35          1/23/14 - 1/30/14       0112929            $630,258.29         Sulphur Springs, TX
    36          2/06/14·- 2/13/14       0113435            $311,354.64         Sulphur Springs, TX
    37          2/13/14 - 2/20/14       0113716            $307,414.94         Sulphur Springs, TX
    38          2/27/14 - 3/06/14       0114077            $613,944.82         Sulphur Springs, TX
    39          4124114 - 5/01/14       0116412            $524,163.91         Sulphur Springs, TX
    40          5/01/14 - 5/08/14       0117109            $431,193.59         Sulpllur Springs, TX
    41          5/22/14 - 5/30/14       0118085            $508,673.10         Sulphur Springs, TX
    42          5/29/14 - 6/05/14       0118422            $223,106.23         Sulphur Springs, TX

          All in violation of Title 18, United States Code, Sections 1341 and 2.

                                         COUNTS 43-49
                               (Money Laundering: 18 U.S.C. § 1957)

   The Grand Jury further charges:

           1.     On or about the dates specified as to each count below, in the Eastern District of

   Missouri and elsewhere,

                                    WILLIAM DOUGLAS HANING,

   the defendant herein, did knowingly engage and attempt to engage in a monetary transaction, .

   affecting interstate commerce, in criminally derived property of a value greater than $10,000,

   that is, by causing, directing, inducing, and controlling the deposit of funds from a bank account

   of Custphi AG Commodities, account number xxx4277, at Alliance Bank, Sulphur Springs,

   Texas, a financial institution, in the amount specified in each count below, into a joint personal

   bank account of the defendant, account number xxxx8104, at American National Bank of Texas,

   Terrell, Texas, a financial institution, such property having been derived from a specified




                                                    29
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 30 of 42 PageID #: 684




   unlawful activity, that is, mail fraud, in violation of Title 18, United States Code, Section 1341

   and wire fraud, in violation of Title 18, United States Code, Section 1343.

     Count       Date of transaction     Deposit:           Amount               Payable to:
                 (between on or          Check no.
               .,about)
    43           1/24/14 - 1/28/14       1320               $34,050              C.H.
    44           2/01/14 - 2/06/14       1322               $21,750              C.H.
    45           2/08/14 - 2/14/14       1326               $23,300              C.H.
    46          2114/14 - 2/21/14        1332               $11,440              C.H.
    47           3/07/14                 1342               $14,200              C.H.
    48           5/01114 - 5/14/14       1370               $75,000              C.H.
    49           7/24/14 - 7/28/14       1399               $77,000              C.H.

          All in violation of Title 118, .United States Code, Sections t 957 and 2.

                                              COUNT SO
                                     (Conspiracy: 18 U.S.C. § 371)

          The GrandJury further charges:

          The allegations of Paragraphs 1-13; 15-72; 73b; 74-82 ofCounts2-33 are hereby

   realleged and incorporated by reference as if fully set forth herein.

          From 2008, the exact date being unknown to the Grand Jury, and continuing through on

   or about October 2014, in the Eastern District of Missouri, and elsewhere,

                                    WILLIAM DOUGLAS HANING,

   did lmowingly and willfully combine, conspire, confederate and agree with others both lmown

   and unknown to the Grand Jury, to commit offenses against the United Sta!es, that is, to

   introduce and deliver for introduction into interstate commerce, with intent to defraud and

   mislead, food that was adulterated and misbranded, in violation of Title 21, United States Code,

   Sections 331(a) and 333(a)(2);




                                                   -30
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 31 of 42 PageID #: 685




                            The United States Food and Drug Administration

           1.        The United States Food and Drug Administration (FDA) was the agency of the

   United States government responsible for enforcing the provisions of the Federal Food, Drug,

   and Cosmetic Act (FDCA). The FDA's responsibilities included, among other things, regulatmg

   the distribution of food shipped, delivered, and received in interstate commerce, including

   articles offered for import into the United States.

           2.        Under the FDCA, the term "food" meant articles used for food or drink for man or

   other animals and articles used for components of any such article. Title 21, United .States Code,

   Section 321(f).

           3.        Under the FDCA, the term "interstate commerce" meant commerce between

   separate States in the United States and commerce between any State of the United States and

   anyplace outside thereof. Title 21, United States Code, Section 32l(b).

           4. ·      The FDCA prohibited the introduction or delivery for introduction in interstate

   commerce, or the causing of such delivery or introduction, of any food that was adulterated. The

   FDCA defined "adulterated food" to include: food in which any valuable constituent has been in

   whole or in part omitted, Title 21, United States Code, Section 342(b)(1 ); food in which any

   substance has been substituted wholly or in part therefor, Title 21, United States Code, Section

   342(b)(2); and food to which any substance has been added or mixed so as to make it appear the

   food is better or of greater valut'. than it i~, Title 21, United States Code, Section 342(b)(4). The

   FDCA prohibited the introduction or delivery for introduction in interstate commerce, or the

   causing of such delivery or introduction, of any food that was misbranded. The FDCA defined

   "misbranded food" to include: food whose labeling is false or misleading in any particular, Title

  · 21, United States Code, Section 343(a)(l).


                                                     31
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 32 of 42 PageID #: 686




                        THE MANNER AND MEANS OF THE CONSPIRACY

            5.      The manner and means of said conspiracy alleged in paragraphs 1-13, 15-72, 73b,

    and 74-82 of Counts 2-3 3 above are hereby realleged and incorporated herein by reference as if

    fully set forth herein.

            6.      Among those who DOUG HANING did knowingly and willfully combine,
                                                                                '-
    conspire, confederate and agree with to adulterate and misbrand pet food ingredients shipped

    interstate from Rosser, Texas were former ABP-Rosser employees who continued on as

    employees of WE-Rosser. Those employees included a Wilbur-Ellis Feed Division employee

    with on-site responsibilities over the animal protein products supplied from the Rosser, Texas

    facility and held positions, titles and designations including Quality Assurance Officer, Quality

    Control Manager, and Quality Assurance Manager for the Rosser, Texas facility. Specifically,

    this officer and manager was in charge of executing various blend formulations utilized at the

    Rosser, Texas facility for Wilbur-Ellis animal protein products and ingredients.

            7.    . This officer and manager worked as the Quality Assurance Manager at the Rosser

    facility when it was owned by ABP .. After the Rosser facility was acquired by Wilbur-Ellis, this

    officer ang. manager continued to work at WE-Rosser as the Site Manager. At all relevant times,

    this officer and manager (also referenced hereafter as "site manager") reported to, was

"   supervised by, and worked under the management and direction of DOUG HANING and others.

    DOUG HANING and others authorized and directed the blending conducted and executed by

    this site manager to fulfill sales orders shipped interstate from the Rosser facility and authorized,

    directed and agreed to the manner those shipments were identified, branded and labelled.

            8.      At all times relevant, DOUG HANING directed and authorized the raw materials

    purchased and received by the Rosser facility. At all times relevant, DOUG HANING directed,


                                                     32
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 33 of 42 PageID #: 687




   set and authorized the pricing of products marketed and sold from the Rosser facility including

   products that DOUG HANING marketed and sold directly to his customers as well as products

   marketed and sold by other Wilbur-Ellis marketers based in Rosser and elsewhere. At all times

   relevant, DOUG HANING was aware and authorized blends executed by this site manager to

   satisfy sales orders agreed to by DOUG HANING and others and was aware and authorized the

   interstate shipments of ble~ded products shipped from the Rosser facility knowing the contents

   of said blended products and agreeing to their adulterations and misbranding.

                                  OBJECT OF THE CONSPIRACY

           9.      The object of the conspiracy was to defraud pet food manufacturers, including,

   but not limited to, the customers of Wilbur-Ellis, and to defraud others involved in the pet food

   supply chain, and to obtain money by means of false and fraudulent pretenses, representations

   and promises.

                                             OVERT ACTS

           10.     In furtherance of the conspiracy and to effect the objects of the conspiracy, the

   conspirators committed the following overt acts, among others:
                                      '                                                 t
   Overt acts pertaining to raw materials supplied to WE-Rosser and used in the adulteration
                  and misbranding of food supplied to pet food manufacturers

                   a.     On one and more occasions DOUG HANING purchased, and caused to be

   purchased by WE-Rosser, and received and caused to be received by' WE-Rosser, hydrolyzed

   feather meal from one or more raw material suppliers, including a raw material supplier located

   in :Mt. Pleasant, Texas;

                   b.     On or about April 8, 2014, a WE-Rosser employee supervised by DOUG

   HANING received an email regarding the subject: "MP FM next week" from a Sales Specialist

   for the Mt. Pleasant supplier. The Sales Specialist wrote: "I am showing 8 loads of Feather Meal

                                                    33
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 34 of 42 PageID #: 688




   for Next Week@ $757.75. If this is correct please send PO over and I'll get this keyed for you."

   The WE-Rosser employee supervised by DOUG HANING wrote in response: "Confirmed with

   Doug. We will do these foads for next week." .

                  e.     On-one and more occasions, DOUG HANING purchased, and caused to

   be purchased, by WE-Rosser, and received, and caused to be received by WE-Rosser, A-

   Grade/Pet Food Grade Chicken By-Product Meal from one or more raw material suppliers,

   including a raw material supplier located in Mt. Pleasant,   Texas~


                  d.     On one and more occasions, DOUG HANING purchased, and caused to

   be purchased by WE-Rosser, and received, and caused to be received by WE-Rosser B-

   Grade/Feed Grade Chicken By-Product Meal from one or more raw material suppliers, including

   a raw material supplier located in Mt. Pleasant, Texas;

                  e.     On or about September 4, 2013, a WE-Rosser employee supervised by

   DOUG HANING received an email from the Mt. Pleasant supplier, who copied DOUG

   HANING on the email regarding the subject: "Here's what you're getting from us" noting that

   on "Thursday 9/5/13" WE-Rosser would receive "2 A-meal with Naturox" "2 B-meal" "4

   Feather meal"; and "Friday 9/6/13" WE:.. Rosser would receive "1 A-meal with Naturox" "2 B-

   meal" "2 Feather meal."

                  f.     On one and more occasions, DOUG HANING purchased, and caused to

   be purchased by WE-Rosser, and received, and caused to be received by WE-Rosser, Feed Grade

   Chicken Bone By-Product Meal (also referred to as "poultry bone meal") from one or more raw

   material suppliers, including a raw material supplier located in Scranton, Arkansas;

                  g.     On or about April 8, 2014, DOUG HANING emailed a sales

   representative for the Scranton supplier regarding the subject: "poultry bone meal" and inquired


                                                   34
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 35 of 42 PageID #: 689



   about the possibility of adding "2 true.ks a week for the rest of this month." The sales

   representative responded: "Doug, You're currently pulling 5 loads per week. If 6 is the new

   number or 7 we can accommodate either. Let us know when you want to start with exact volume

   number per week and we'll plan accordingly." DOUG HANING emailed in response: "Make it

   7 ... ";

                   h.      On one and more occasions, DOUG HANING purchased, and caused to

   be purchased by WE-Rosser, and received, and caused to be received by WE-Rosser, Turkey By-

  . Product Meal from one or more raw material suppliers, including a raw material supplier located

   in Southwest City,.Missouri. On one and more occasions, in the Eastern District of Missouri and

   elsewhere, WE-Rosser contracted with Diversified Ingredients, and paid Diversified Ingredients,

   to transport and cause the transportation of said shipments of Turkey By-Product Meal from

   Southwest City, Missouri, to Rosser, Texas;

                   i.      On April 3, 2014, a WE-Rosser employee supervised by DOUG HANING

   emailed a sales representative for the Southwest City supplier regarding the subject

   "PURCHASE CONTRACT FROM WILBUR ELLIS" and stated: "Here is the TurkeyByproduct

   meal contract. 5 loads per week@ $917.00 per SIT."

                  J.       On or about April 17, 2014, Wilbur-Ellis ordered and_purchased a

   "customer pick-up" shipment of turkey by-product meal, customer purchase order #188037-10,
                                   I
   from the Southwest City supplier with a price per unit of $917.00. On or about April 17, 2014,

   Diversified Ingredients, in the Eastern District of Missouri, contacted with a carrier to pick up a

   load of turkey by-product meal, load #188037-10, from the Southwest City supplier and

   transport the load from Southwest City, Missouri, to WE-Rosser in Rosser, Texas. On or about

   April 23, 2014, Diversified Ingredients' contract carrier delivt:<.red load # 18 803 7-10 of turkey by-


                                                     35
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 36 of 42 PageID #: 690




   product meal to WE-Rosser and the shipment was unloaded into a "blending bin" upon arrival

   and receipt in Rosser, Texas. On or about May 6, 2014, Diversified Ingredients invoiced

   Wilbur- Ellis for the transportation cost of shipping load # 18 803 7-10 of turkey by-product meal

   to WE-Rosser.

   Overt acts pertaining to pet food manufacturers who received adulterated and misbranded
                                   shipment~from WE-Rosser


                   k.     On one and more occasions, DOUG HANING, as a marketer and manager

   for WE-Rosser, agreed to supply low ash chicken meal to one or more pet food manufacturers

   including a pet food manufacturer located in Mishawaka, Indiana (previously identified as Pet

   Food Manuf~cturer "A");

                   I.     Beginning on or about November 1, 2013, DOUG HANING, as a

   marketer and manager for WE-Rosser, communicated with another marketer for Wilbur-Ellis

   about selling and supplying low ash chicken meal in 2014 to the pet food manufacturer located in

   Mishawaka, Indiana;

                   m.     On one and more occasions, DOUG HANING, as a marketer and manager

   for WE-Rosser, agreed to supply a blended product, specifically low ash chicken by-product

   chicken meal blend to one or more pet food manufacturers, including a pet food manufacturer

   located in Columbus, Wisconsin;

                   n.     Beginning on or about November 1, 2013, DOUG HANING, as a

   marketer and manager for WE-Rpsser, communicated with another marketer for Wilbur-Ellis

   about selling and supplying the blended product, low ash chicken by-product chicken meal

   blend, to a pet foo4 manufacturer located in Columbus, Wisconsin;

                   o.    On one and more occasions, DOUG HANING, as a marketer and manager

   for WE-Rosser, and others, agreed to the use of Bills of Lading and Certificates of Analysis

                                                   36
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 37 of 42 PageID #: 691




   provided by Diversified Ingredients that falsely and misleadingly identified WE-Rosser

   shipments' to pet food manufacturers, including shipments of blended products falsely.and
                                                                          '
   misleadingly identified as chicken meal, low ash chicken meal, turkey meal as well as chicken

   by-product meal;

                  p.       On one and more occasions, DOUG HANING, as a marketer and manager

   for WE-Rosser, agreed to sell WE-Rosser products to Custom AG, a straw broker that DOUG
                           I
   HANING directed and controlled.

                  q.       On or about January 2, 2014, DOUG HANING entered into a sales contact

   with Custom AG for Chicken Meal Blend which identified DOUG HANING as the marketer and

   said contract was emailed to the straw owner of Custom AG by a WE-Rosser employee under

   the supervision of DOUG HANING.

                  r.       On or about March 1, 2014, the straw owner of Custom AG forwarded

   DOUG HANING an email from a broker with Diversified Ingredients regarding the subject:

   "Updated [ ] Chicken meal Forecast for MARCH-DEC OF 2014."

         Overt acts pertaining to Bills of Lading and Certificates of Analysis utilized with
                     adulterated and misbranded shipments from WE-Rosser
                                                                                        (

                  s.       DOUG HANING, as a marketer and manager for WE-Rosser, and others,

   and as part of the conspiracy and in furtherance of the conspiracy, caused the following

   documents to be sent to pet food manufacturers that were false and misleading in one or more

   respects:.

     Document Approximate          Shipped to           Represented      Added and/or
     type     date of              manufacturer         protein          substituted
              shipment             location             product and/or   product or ingredient(s)
                                                        ingredient(s)
     BOL          8/9/1)           Hereford, TX         Chicken Meal     Feather Meal
     37515                                              Chicken By-
                                                        Product Meal
                                                    \
                                                  37
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 38 of 42 PageID #: 692




    Document Approximate      Shipped to           Represented    Added and/or
    type     date of          manufacturer         protein        substituted
             shipment         location             product and/or product or ingredient(s)
                                                   ingredient(s)
    BOL         2/6/14        Mishawaka, IN        Turkey Meal    Turkey By-Product Meal
    66055-8
    BOL         2/10/14       Brownwood,           Turkey Meal       Turkey By-Product Meal
    39049                     TX
    BOL         2/21/14       Hazle                Chicken Meal      Pet Food Grade Chicken
    CAC2074                   Township, PA                           By-Product Meal
                                                                     Feed Grade Chicken
                                                                     Bone By-Product Meal
                                                                     Feather Meal
    BOL         2/26/14       Hazle                Turkey Meal       Pet Food Grade Chicken
    65121-73\
                              Township, PA                           By-Product Meal
                                                                     Feed Grade Chicken
                                                                     Bone By-Product Meal
                                                                     Feather Meal
                                                                     Turkey By-Product Meal
                          ~




    BOL         3/6/14        Hazle                Turkey Meal       Pet Food Grade Chicken
    65121-74                  Township, PA                           By-Product Meal
                                   '                                 Feed Grade Chicken
                                                                     Bone By-Product Meal
                                                                     Feather Meal
                                                                     Turkey By-Product Meal
    BOL         3/31/14       Columbus, WI         Chicken Meal      Feed Grade Chicken
    39152                                          Chicken By-       Bone By-Product Meal
                                                   Product Meal      Feather Meal
    BOL         4/7/14        Mishawaka, IN        Chicken Meal      Pet food Grade Chicken
    39373                                                            By-Product Meal
                                                                     Feather Meal

    COA         4/7/14        Mishawaka, IN        Chicken meal      Pet Food Grade Chicken
    Lot 39371                                      (Source: forest   By-Product Meal
                                                   MS)               F~ed Grade Chicken
                                                                     Bone By-Product Meal
                                                                     Feather Meal
                                                                     (Source Mt. Pleasant)
    BOL         4/7/14        Frontenac, KS        Chicken Meaf      Pet Food Grade Chicken
    CAC2168                                                          By-Product Meal
                                                                     Feed Grade Chicken
                                                                     Bone By-Product Meal
                                                                     Feather Meal




                                              38
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 39 of 42 PageID #: 693




    Document Approximate      Shipped to           Represented     Added and/or
    type     date of          manufacturer         protein         substituted
             shipment         location             product and/or product or ingredient(s)
                                                   ingredient(s)
    BOL         417114        Frontenac, KS        Chicken Meal    Pet Food Grade Chicken
    CAC2167                                                        By-Product Meal
                                                                   Feed Grade Chicken
                                                                   Bone By-Product Meal
                                                                   Feather Meal
    COA         4/8/14        Mishawaka, IN        Chicken meal    Pet Food Grade Chicken
    Lot39372                                       (Source: Forest By-Product meal
                                                   MS)             Feather Meal
                                                                   (Source Mt. Pleasant)
    BOL       4/10/14         Mishawaka, IN        Turkey Meal     Turkey By-Product Meal
    66055-26
    COA       4/10/14         Mishawaka, IN·       Turkey Meal     Turkey By-Product Meal
    Lot39469
    BOL       4/11/14         Owatonna, MN         Turkey Meal     Turkey By-Product and
    65121-130                                                      Chicken By-Product Meal
                                                                   Feed Grade Chicken
                                                                   Bone By-Product Meal
                                                      -
                                                                   Feather Meal
    COA         4/11/14   -   Owatonna, MN         Turkey Meal     Turkey By-Product and
    Lot 39484                                  \                   Chicken By-Proquc~ Meal
                                                                   Feed Grade Chicken
                                                                   Bone By-Product Meal
                                                                   Feather Meal
    BOL       4/12/14         Owatonna, MN         Turkey Meal     Turkey By-Product and
    65121-129                                                      Chicken By-Product Meal
                                                                   Feed Grade Chicken
                                                                   Bone By-Product Meal
                                                                   Feather Meal
    BOL         4/23/14       Perham, MN           Chicken Meal    Pet Food Grade Chicken
    CAC2198                                                        By-Product Meal
                                                                   Feed Grade Chicken
                                                                   Bone By-Product Meal
                                                                   Feather Meal
    BOL         4/25/14       Perham, MN           Chicken Meal    Pet Food Grade Chicken
    CAC2199                                                        By-Product Meal
                                                                   Feed Grade Chicken
                                                                   Bone By-Product Meal
                                                                   Feather Meal
    BOL         4/28/14       Phoenix, AZ,         Chicken Meal    Feed Grade Chicken
    39606                                          Chicken By-     Bone By-Product Meal
                                                   Product Meal    Feather Meal

                                              39
    Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 40 of 42 PageID #: 694
I



                                                                             r.


        Document Approximate            Shipped to          Represented           Added and/or
        type     date of                manufacturer        protein               substituted
                 shipment               location            product and/or        product or ingredient(s)
                                                            in2redient(s)
        BOL            4/28/14          Hazle          ~    Chicken Meal          Pet Food Grade Chicken
        CAC2210                         Township, PA                              By-Product Meal ·
                                                                                  Feed Grade Chicken
                                                                                  Bone By-Product Meal
                                                                                  Feather Meal
       1BOL           4/30/14           Columbus, WI , Chicken Meal               Feed Grade Chicken
        39324                                          Chicken By-                Bone By-Product Meal
                                                       Product Meal               Feather Meal
        BOL            5/1/14           Owatonna, MN Chicken Meal                 Pet Food Grade Chicken
        CAC2222                                                                   By-Product Meal
                                                                                  Feed Grade Chicken
           '                                                                      Bone.By-Product Meal
                                                                                  Feather Meal
        BOL            5/2/14           Owatonna, MN        Chicken Meal          Pet Food Grade Chicken
        CAC2223                                                                   By-Product Meal
                                    '
                                                                                  Feed Grade Chicken
                                                                                  Bone By-Product Meal
                                                                                  Feather Meal


               All in violation of Title 18, United States Code, Section 371.

                                        FORFEITURE ALLEGATION

      The Grand Jury further,finds by probable cause that:

               1.     Pursuant to Title 18, United States, Code, Section 981(a) and Title 28, United

      States Code, Section 2461(c), upon conviction of an offense in violation of Title 18, United

      States Code, Sections 1341, 1343 or 1349 as set forth in Counts 1 through 42, the defendant shall

      forfeit to the United States of America any property, real or personal, constituting or derived

      from any proceeds traceable to such violation(s). Subject to forfeiture is a sum of money equal

      to the total value of any property, real or personal, constituting or derived from any proceeds

      traceable to such violation(s).




                                                       40
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 41 of 42 PageID #: 695



                                                                                         I
       · 2.      Pursuant to Title 18, United States Code, Sections 982(a), upon conviction. of an

  offense in violation of Title 18, United States Code, Section 1957, as set forth in Counts 43

  through 49, the defendant shall forfeit to the United States of America any property, real or

  personal, involved in such offense, and any property traceable to such property. Subject to

  forfeiture is a sum of money equal to the total value of any property, real or personal, involved in ,

  such offense, or any property traceable to such property.

         3.      Specific property subject to forfeiture includes, but is not limited to, the

  following:

                 a.      Approximately 2,705.08 acres ofranch land known as "Living the Dream

                         Ranch" f/k/a "Cactus Ranch," which is comprised of approximately

                         1,129.93 acres in McMullen County, Texas, and approximately 1,575.15

                         acres in Live Oak County, Texas, and is situated just north of the southeast

                         comer of said McMullen County and the southwest comer of said Live

                         Oak County, together with all appurtenances, improvements, and

                         attachments thereon, or the proceeds from the sale of such property,

                         including but not limited to approximately $930,424.79 that was deposited

                         into the asset forfeiture fund on Nove111ber 27, 2018; and

                 b.      2014 Mercedes-Benz, ML350, VIN: 4JGDA5JB9EA377726.

         4.    If any of the property described above, as a result of any act or omission of the

  defendant:

                 a.      cannot be located upon the exercise of due diligence;

                 b.      has been transferred or sold to, or deposited with, a third party;

                 c.      has been placed beyond the jurisdiction of the.court;


                                                   41
Case: 4:18-cr-00139-RWS-NAB Doc. #: 83 Filed: 11/29/18 Page: 42 of 42 PageID #: 696




                d.     has been substantially diminished in value; or
                                                                                ,    __


                e.     has been commingled with other property which cannot be divided''--_
                                                                                        without

                       difficulty,

 the United States of America will be entitled to the forfeiture of substitute property pursuant to
                                                                                               '

 Title 21, United States Code, Section 853(p).

                                                      A TRUE BILL.



                                                      FOREPERSON



 GILBERT C. SISON, #52346MO
 Special Attorney to the United States Attorney General
 KYLE T. BATEMAN, #996646DC
 Special Attorney to the United States Attorney General
 CHARLES S. BIRMINGHAM, #47134MO
 Specif! Attorney to the United States Attorney General




                                                 42
